
	
		III
		111th CONGRESS
		2d Session
		S. RES. 651
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2010
			Mr. Reid (for
			 Mrs. Lincoln) (for herself,
			 Mr. Cochran, Mrs. Feinstein, Mr.
			 Pryor, Ms. Landrieu,
			 Mrs. Boxer, Mr.
			 Vitter, Mrs. McCaskill,
			 Mr. Bond, Mr.
			 Wicker, and Mr. Cornyn)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Recognizing the 20th anniversary of the
		  designation of the month of September of 1991 as National Rice
		  Month.
	
	
		Whereas rice is a primary staple for more than half of the
			 population of the world and has been one of the most important foods throughout
			 history;
		Whereas rice production in the United States dates back to
			 1685 and is one of the oldest agribusinesses in the United States;
		Whereas rice grown in the United States significantly
			 contributes to the diet and economy of the United States;
		Whereas rice is produced in the States of Arkansas,
			 California, Louisiana, Mississippi, Missouri, and Texas;
		Whereas rice production, processing, merchandizing, and
			 related industries in the United States are vital to the economies of the rural
			 areas of the Sacramento Valley in the State of California, the Gulf Coast
			 region of the States of Louisiana and Texas, and the Mississippi Delta region
			 where more than 3,000,000 acres of rice, on average, are produced
			 annually;
		Whereas, in 2009, rice farmers in the United States
			 produced nearly 22,000,000,000 pounds of rice that had a farm gate value of
			 more than $3,000,000,000;
		Whereas, in 2009, rice production and subsequent sales
			 generated $17,500,000,000 in total value added to the economy of the United
			 States from rice production, milling, and selected end users and had the
			 employment effect of contributing 127,000 jobs to the labor force;
		Whereas eighty-five percent of the rice consumed in the
			 United States is grown by American rice farmers, which supports rural
			 communities and the economy of the United States;
		Whereas the United States is one of the largest exporters
			 of rice and produces more than two percent of the world's rice supply, feeding
			 millions around the world;
		Whereas rice is a food enjoyed throughout life in many
			 forms, as the foundation of main dishes and side dishes, and as cereals, flour,
			 bran, cooking oil, rice cakes, and other healthful snacks;
		Whereas rice is an important source of nutritional value,
			 as rice provides an excellent source of complex carbohydrates, and is
			 cholesterol-free, sodium-free, and trans fat-free;
		Whereas published research shows that people who eat rice
			 have healthier diets;
		Whereas rice farmers in the United States play a key role
			 in the provision and enhancement of habitat for wetlands-dependant wildlife
			 species, such as ducks, geese, swans, and cranes; and
		Whereas the harvest of rice in the United States is
			 celebrated each September and September 2010 marks the 20th anniversary of that
			 annual celebration's designation: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 20th anniversary of the designation of the month of September of 1991 as
			 National Rice Month; and
			(2)encourages the
			 people of the United States to observe National Rice Month with appropriate
			 ceremonies and activities.
			
